Freeman, J.,
delivered the opinion of the court.
Bryant indorsed a note after due to Coley. Coley sues him as indorser, and claims that he made demand of payment in a reasonable time after such indorsement, and on failure of payment gave notice to Bryant on- the same or the next day.'
There is conflict in the testimony on this question, but the jury have belieA^ed the plaintiff, and Ave see no cause to disturb their A'-erdict.
The charge of the court is correct, and in accord Avith the case of Union Bank a\ Fzell, 10 ITum., 386, as to what Avas a reasonable time in which to make demand of the makers of the note.
The affidavit tendered on motion for a new trial was not sufficient, as it aatis merely cumulative testimony proposed, and besides no affidavit of any one of the-Avitnesses referred to, showing that such proof could be made by them. On the whole the case Avas properly decided, and Ave affirm the judgment.